546 So. 2d 1176 (1989)
Blaine Thomas HOFELING, Appellant,
v.
Laura Catherine HOFELING (Witkowski), Appellee.
No. 88-01441.
District Court of Appeal of Florida, Second District.
August 2, 1989.
Thomas D. Koch, Clearwater, for appellant.
No appearance for appellee.
LEHAN, Judge.
We reverse the trial court's order adjudicating appellant guilty of indirect criminal contempt. The proceedings leading to the entry of the order were not conducted in conformity with Florida Rule of Criminal Procedure 3.840 in the following respects: (1) the order to show cause lacked proper predicates, see Paris v. Paris, 427 So. 2d 1080 (Fla. 1st DCA 1983); Deter v. Deter, 353 So. 2d 614 (Fla. 4th DCA 1977); (2) defendant, being absent from the contempt hearing, was not afforded rights given by rule 3.840(a)(4) and (a)(7), see Bradley v. State, 420 So. 2d 417 (Fla. 1st DCA 1982); and (3) the order from which this appeal has been taken does not recite the facts constituting the contempt as required by rule 3.840(a)(7), see White v. Buck, 505 So. 2d 36 (Fla. 5th DCA 1987).
Reversed.
DANAHY, A.C.J., and ALTENBERND, J., concur.